Title: James Madison to Francis Preston Blair, 28 October 1832
From: Madison, James
To: Blair, Francis Preston


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                October 28. 1832
                            
                        
                        J. Madison with his respects to Mr Blair, informs him in answer to his letter of the 25, that the letter with
                            the name of James Madison to it, published in the Newspaper referred to, was written by him; but without marking for
                            Italics, the words & lines which appear in that character.
                        
                            
                                
                            
                        
                    